The plaintiff’s petition for certification for appeal from the Appellate Court, 37 Conn. App. 162 (AC 12907), is granted, limited to the following issue:
*906Decided April 24, 1995
William F. Gallagher and Cynthia C. Bott, in support of the petition.
John W. Steinmetz, David Thomas Ryan and Craig A. Raabe, in opposition.
“Under the circumstances of this case, did the Appellate Court properly conclude that the plaintiff’s amendments to his complaint did not enlarge the existing issues or present new issues of fact so as to entitle him to claim a jury trial pursuant to General Statutes § 52-215?”
The Supreme Court docket number is SC 15248.